USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EONS TEY SEED
SURGICARE OF MANHATTAN, DOC #
DATE FILED: 7/15/2021
Plaintiff,
-against- 20 Civ. 6239 (AT)
CIGNA HEALTH AND LIFE INSURANCE ORDER
COMPANY,
Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has been advised that the parties have reached settlement in principle. ECF No. 26.
Accordingly, the above-entitled action is hereby dismissed and discontinued without costs, and
without prejudice to the right to reopen the action within sixty days of the date of this Order if the
settlement is not consummated.

Any application to reopen must be filed within sixty days of this Order; any application to
reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the Court to
retain jurisdiction for the purposes of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same sixty-day period to be so-ordered by the Court.
Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will not retain
jurisdiction to enforce a settlement agreement unless it is made part of the public record.

Any pending motions are moot. All conferences are vacated. The Clerk of Court is directed
to close the case.

SO ORDERED.

Dated: July 15, 2021
New York, New York

ANALISA TORRES
United States District Judge
